103 F.3d 142
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Anthony JOE, Defendant-Appellant.
No. 95-10261.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1996.*Decided Nov. 7, 1996.

Before:  REINHARDT, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Anthony Joe appeals his conviction of aggravated sexual abuse in violation of 18 U.S.C. §§ 2241(a)(1) and 1153.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.


3
Joe contends that the district court impermissibly limited redirect examination of an expert witness, thus violating due process.  We disagree.


4
"[R]e-direct is normally limited to the scope of cross-examination.  United States v. Lopez, 575 F.2d 681, 686 (9th Cir.1978).  Here, at trial, the defense called forsenic serologist Bonita Bock, who had, at the request of the government, performed tests on body fluids found on the victim.  Bock testified on direct that she found semen and sperm on swabs taken from the victim but that she could not eliminate any male who produced sperm as the suspect.  On cross-examination, Bock testified that the tests she had done were useless in identifying a suspect.  On redirect, defense questioned Bock about whether DNA tests would have been useful in identifying a suspect, and she replied in the affirmative.  The defense then asked Bock if she had informed the investigators that DNA testing could be useful in identifying a suspect.  The presecution objected on the basis that this line of questioning exceeded the scope of cross-examination.  The district court sustained the objection.


5
Because defense counsel's inquiry exceeded the scope of cross-examination, the district court properly sustained the prosecution's objection.  See id.   Accordingly, the conviction is


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Joe's motion for oral argument and for appointment of new counsel are denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3